

114 S2079 IS: United States Commission on International Religious Freedom Reauthorization Act of 2015
U.S. Senate
2015-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2079IN THE SENATE OF THE UNITED STATESSeptember 24, 2015Mr. Corker (for himself, Mr. Cardin, Mr. Rubio, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo reauthorize the United States Commission on International Religious Freedom, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the United States Commission on International Religious Freedom Reauthorization Act of 2015.
 2.Sense of CongressIt is the sense of the Congress that the United States Commission on International Religious Freedom—
 (1)was created by Congress to independently assess and to accurately and unflinchingly describe threats to religious freedom around the world; and
 (2)in carrying out its prescribed duties, should use its authorized powers to ensure that efforts by the United States to advance religious freedom abroad are timely, appropriate to the circumstances, prudent, and effective.
 3.Extension of authoritySection 209 of the International Religious Freedom Act of 1998 (22 U.S.C. 6436) is amended by striking September 30, 2015 and inserting September 30, 2019.
		4.Strategic plan
 (a)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations of the Senate; (B)the Committee on Foreign Affairs of the House of Representatives;
 (C)the Committee on Appropriations of the Senate; and (D)the Committee on Appropriations of the House of Representatives.
 (2)CommissionThe term Commission means the United States Commission on International Religious Freedom established under section 201 of the International Religious Freedom Act of 1998 (22 U.S.C. 6431).
 (3)CommissionerThe term Commissioner means a member of the Commission. (4)Vice chairThe term Vice Chair means the Vice Chair of the Commission who was appointed to such position by an elected official from the political party that is different from the political party of the elected official who appointed the Chair of the Commission.
 (b)Strategic policy and organizational review planning processNot later than 60 days after the date of the enactment of this Act, and not less frequently than biennially thereafter, the Chair and Vice Chair of the Commission, in coordination with the Commissioners, the Ambassador-at-Large for International Religious Freedom, Commission staff, and others jointly selected by the Chair and Vice Chair, shall carry out a strategic policy and organizational review planning process that includes—
 (1)a review of the duties set forth in section 202 of the International Religious Freedom Act of 1998 (22 U.S.C. 6432) and the powers set forth in section 203 of such Act (22 U.S.C. 6432a);
 (2)the preparation of a written description of prioritized actions that the Commission is required to complete to fulfill the strategic plan required under subsection (d);
 (3)a review of the scope, content, and timing of the Commission’s annual report and any required changes; and
 (4)a review of the personnel policies set forth in section 204 of the International Religious Freedom Act of 1998 (22 U.S.C. 6432b) and any required changes to such policies.
				(c)Unanimous agreement
 (1)In generalTo the greatest extent possible, the Chair, Vice Chair, and all of the Commissioners shall ensure that this section is implemented in a manner that results in unanimous agreement among the Commissioners with regard to—
 (A)the strategic policy and organizational review planning process required under subsection (b); and (B)the strategic plan required under subsection (d).
 (2)Alternative approval processIf unanimous agreement under paragraph (1) is not possible, items for inclusion in the strategic plan may, at the joint discretion of the Chair and Vice Chair, be approved by an affirmative vote of—
 (A)a majority of Commissioners appointed by an elected official from the political party of the President; and
 (B)a majority of Commissioners appointed by an elected official from the political party that is not the party of the President.
 (d)Submission of strategic planNot later than 180 days after the date of the enactment of the Act, and not less frequently than biennially thereafter, the Chair and Vice Chair of the Commission shall jointly submit, to the appropriate congressional committees, a written strategic plan that includes—
 (1)a description of prioritized actions for the Commission for a period of time to be specified by the Commissioners;
 (2)a description of any changes the Commission considers necessary with regard to the scope, content, and timing of the Commission’s annual report;
 (3)a description of any changes the Commission considers necessary with regard to personnel matters; and
 (4)the Commission’s funding requirements for the period covered by the strategic plan. (e)Pending issuesThe strategic plan required under subsection (d) may identify any issues or proposals that have not yet been resolved by the Commission.
 (f)Implementation of personnel provisions and annual reportNotwithstanding section 204(a) and 205(a) of the International Religious Freedom Act of 1998 (22 U.S.C. 6432b(a) and 6533(a)), the Commission is authorized to implement provisions related to personnel and the Commission’s annual report that are included in the strategic plan submitted pursuant to this section.
 (g)Congressional oversightUpon request, the Commission shall— (1)make available for inspection any information and documents requested by the appropriate congressional committees; and
 (2)respond to any requests to provide testimony before the appropriate congressional committees. 5.Authorization of appropriationsSection 207 of the International Religious Freedom Act of 1998 (22 U.S.C. 6435) is amended to read as follows:
			
				207.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated to the Commission $3,500,000 for each of the fiscal years 2016 to 2019 to carry out the provisions of this Act and section 4 of the United States Commission on International Religious Freedom Reauthorization Act of 2015.
 (b)Availability of fundsAmounts authorized to be appropriated under subsection (a) shall remain available until the earlier of—
 (1)the date on which they have been expended; or (2)the date on which the Commission is terminated under section 209.
 (c)LimitationIn each fiscal year, the Commission shall only be authorized to expend amounts that have been appropriated pursuant to subsection (a) if the Commission—
 (1)complies with the requirements set forth in section 4 of the United States Commission on International Religious Freedom Reauthorization Act of 2015; and (2)submits the annual financial report required under section 208(e) to the appropriate congressional committees..